Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered. 

DETAILED ACTION
This Examiner’s Reasons for Allowance action is in response to the filing of 6/27/2022. Claims 6, 13 have been cancelled.  Claims 1, 8, 15-16, and 21 have been amended. Therefore claims 1-5, 7-12, and 14-25 are presently pending in the application and have been considered as follows.


Response to Amendments
In light of applicant’s amendments, all previously raised rejections are hereby withdrawn.

Allowable Subject Matter
Claims 1-5, 7-12, and 14-25 are allowed over the prior art of record.  The following is an examiner's statement of reasons for allowance:
Prior art of record teaches the following:
Suresh et al. (US 2018/0006807 A1) teaches a processing system includes a processor to construct an input message comprising a target value and a nonce and a hardware accelerator, communicatively coupled to the processor, implementing a plurality of circuits to perform stage-1 secure hash algorithm (SHA) hash and stage-2 SHA hash, wherein to perform the stage-2 SHA hash, the hardware accelerator is to perform a plurality of rounds of compression on state data stored in a plurality of registers associated with a stage-2 SHA hash circuit using an input value, calculate a plurality of speculative computation bits using a plurality of bits of the state data, and transmit the plurality of speculative computation bits to the processor.  
Madeo et al. (WO 2018/207064 A1), teaches a computer-implemented method to validate a block at a node within a network of nodes implementing a blockchain conforming to a blockchain protocol. This may be the Bitcoin protocol or an alternative. The method includes determining, serially, that each unspent transaction output referenced as an input in each of the plurality of transactions is unique and, based on that determination allocating each transaction in the plurality of transactions to one of two or more parallel processors, and verifying, in parallel, by the two or more parallel processors, that the transactions in the plurality of transactions comply with transaction-level validation criteria. The node also determines that the block meets block- level validation criteria. If the transactions comply with transaction-level validation criteria and the block complies with block-level validation criteria, the block is deemed valid and the node forwards the block to one or more peer nodes in the network.  
Bellur et al. (US 20090254754 A1) teaches a system and method for a vehicle-to-vehicle communications system that provide active safety applications employing lightweight geographic authentication using one-time signatures. The system and method require each vehicle to construct a discretized representation of its trajectory, which captures its kinematical history to a tunable degree of accuracy and to a tunable extent in the past. This trajectory information is then signed using a one-time signature. Thus, with every periodic message, the sending vehicle transmits the usual application payload, a signed version of the trajectory as described, and the digital signature over all of the fields.
Billsrom et al. (US 8099605 B1) teaches a data storage and data backup device that offers automatic reduction of duplicate data storage, and that easily can be connected to computing devices, computing systems and networks of computing devices. The device offers high protection against destruction or modification of already stored data, and requires flipping a physical switch and possibly require user authentication in order for the protection to be temporarily bypassed. Several connection types of the device to the computer systems are supported such as wired, wireless like Bluetooth or WI-FI, but not limited to those.
However, none of the prior art of record teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The prior art of record is silent on "a network interface configured to receive a hashed identifier of an output stored on a data structure of a blockchain, where the hashed identifier is generated by a reduced-hash of the blockchain performed on a sequence of blockchain data values instead of a full-hash of the blockchain; and a hardware processor configured to perform an approximate hash verification on each blockchain data value in the sequence based on the reduced-hash to verify whether the output is unused, and in response to a determination that the output is unused as a result of the approximate hash verification, approve a use of the output by a client associated with the output,Page 4 of 7Serial No.: 16/424,644 wherein the blockchain includes a path of hashes of blockchain transactions; wherein each node in the path includes a reduced-step hash generated based on hash values of respective child nodes in the data structure”, in combination with all other claim limitations, as it has been recited in independent claims 1, 8, 15-16 and 21.  
All other dependent claims are allowable as they depend on an allowable independent claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/July 15, 2022/
/ltd/